                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #: _________________
 ---------------------------------------------------------------- X            DATE FILED: 12/2/2019
                                                                  :
 AMERICAN E GROUP LLC,                                            :
                                                                  :
                                                 Plaintiff,       :      1:18-cv-3969-GHW
                                                                  :
                              -against-                           :          ORDER
                                                                  :
 LIVEWIRE ERGOGENICS INC.,                                        :
                                                                  :
                                                 Defendant. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:


         For the reasons stated on the record during the hearing held on November 26, 2019, Bryce

Jones is directed to submit materials for in camera review regarding the attorney-client relationship

between Mr. Jones and Sunny Joseph Barkats and JS Barkats PLLC after Mr. Jones and Mr. Barkats

resolved the issue regarding the of counsel working on behalf of Mr. Barkats for the Jones Law

Firm no later than December 5, 2019. Mr. Jones is directed to submit these materials to Chambers

via mail and email and to serve a copy on Mr. Barkats via email. Mr. Barkats must submit any

supplemental factual support for his position no later than December 10, 2019. Mr. Barkats is

likewise directed to submit his response and any supporting documentation to Chambers via email

and to serve a copy on Mr. Jones via email. Both Mr. Jones and Mr. Barkats must submit affidavits

attesting to the accuracy of the factual information contained in their submissions.


       SO ORDERED.
                                                                      _____________________________________
   Dated: December 2, 2019                                                     GREGORY H. WOODS
   New York, New York                                                         United States District Judge
